Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 19 and 20:
The prior art fails to teach means for creating a 3D volume representation of the scene by aggregating the 3D representations for creating a map of 3D void space in the 2D scene by subtracting the 3D volume representation from a total 3D volume of the 2D scene; for segmenting the 3D void space into a plurality of 3D void segments.
US 2016/0050465 to Zaheer is the closest prior art to the present invention, \
which teaches “identify 3D planes in the scene", par. [0062], "object localization", par. [0102], par. [0103] : "several standard object detectors are applied on the target scene
to further enhance the understanding of the scene. For example, different detectors may be use for faces, people, upper bodies, furniture, and common objects. In some cases, the output of these detectors are aggregated together to get better understanding of the scene. For example, localization of face detector, shelves, and objects on shelves can provide information about available empty space on the shelves where a product can be placed. All such locations in the scene are recorded and combined to create a larger region of interest (ROI) where there is a possibility of detecting objects of interest as well as finding spaces for spot insertion."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613